Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-18-21 has been entered. 
Claims 7-10, 15, 16 have been canceled. Claims 1-6, 11-14, 17-26 are pending. 
The examiner in this application has changed.  Please send future correspondences to Examiner Michael C. Wilson, Art Unit 1632.  
Applicant's arguments filed 3-18-21 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Upon reconsideration, Group II, IV, V, VII, claims 17-19, 21-24, 26, have been recombined with Group I because of the significant overlap with the pending obviousness rejections that taught the limitations in claims 17-19, 21, 24, 26. 
Claims 20 (method of making the vector) and 25 (method of removing the vector by co-infection) remain withdrawn. 

Specification
It is assumed the SeV18+/ddPTS15ΔF, pPdd-Halo, and pddP-Halo vectors on pg 43-44 are the only exemplified Sendai viral vectors with a degron fused to the P protein. The designation “DD” is “destabilization domain” and is described by Nishimura (Stem Cell Report, 2014, 3(5), 915-929) as being derived from FKBP12 making it an mTOR degron. It is unclear whether Pdd or ddP refers to degron being attached to the C-terminus as claimed. 
Examples 1-3 do not teach making/using a Sendai virus with a degron-P fusion protein. Specifically, Example 1 describes using the SeV18+GFP/TSΔP vector of Inoue (WO 2008133206); however, it is assumed it does not express a degron-P fusion protein. Examples 2 and 3 describe adding the DD to the AG coding region. 
Example 11 discloses making/using Sendai virus that expresses a degron-P fusion protein (details of the production are on the pages bridging pg 43-44). 
Specification
Claim 1 can be written more clearly as ---A Sendai viral vector…---. 
Claim 26 can be written more clearly as ---A Sendai viral vector capable of being removed comprising the Sendai viral vector of claim 1---. 
Claim Rejections - 35 USC § 112
Written Description
Withdrawn rejection 
The rejection of record regarding claims 1-6, 11-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph in modified form, as failing to comply with the 
New rejections 
Claims 1-6, 12-14, 17-19, 21-24, 26  are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph in modified form, as failing to comply with the written description requirement. 
A) The specification lacks written description for a sendai virus with any degron fused to the C-terminus of a P protein as broadly encompassed by claim 1, specifically wherein the degron is selected from the group consisting of mTOR degron, dihydrofolate reductase (DHFR) degron, PEST, TetR degron, and auxin- inducible degron (AID) as required in claim 6 other than a destabilization domain (DD). While the specification lists the degrons in paragraph 6-10 (pg 4) and paragraph 46 (pg 23-24), the specification is limited to the SeV18+/ddPTS15ΔF, pPdd-Halo, and pddP-Halo vectors on pg 43-44 in which a Sendai viral P protein is fused to the DD tag described in US 20090215169 (pg 24, line 3-4). It is unclear whether Pdd or ddP refers to degron being attached to the C-terminus as claimed. Examples 1-3 do not teach making/using a Sendai virus with a degron-P fusion protein. Specifically, Example 1 describes using the SeV18+GFP/TSΔP vector of Inoue (WO 2008133206); however, it is assumed it does not express a degron-P fusion protein. Examples 2 and 3 describe adding the DD to the AG coding region. Examples 4-10 are no help in this regard. Example 11 discloses making/using Sendai virus that expresses a degron-P fusion protein (details of the production are on the pages bridging pg 43-44).

B) The specification does not provide adequate written description for a Sendai virus with a degron-P fusion protein encoding an exogenous protein with a degron added that is different from the degron added to the P protein as required in claim 13. The vectors made by applicants are discussed above, but all of them appear to have DD fused to the P protein, and none of them appear to encode an exogenous protein fused to a non-DD degron. An adequate written description this scenario requires more than a mere statement that it is part of the invention and reference to a potential method 
C) The specification does not provide adequate written description for a Sendai virus with a degron-P fusion protein encoding at least two exogenous protein, wherein the proteins encoded by each of the exogenous genes have a different degron added as required in claim 14. The vectors made by applicants are discussed above, but all of them appear to have DD fused to the P protein, and none of them appear to encode two or more exogenous protein fused to a non-DD degron or degrons that are different from each other. An adequate written description this scenario requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the vector itself. It is not sufficient to define a vector solely by its principal biological property, i.e. encoding two or more exogenous protein fused to a degron that is different than the type fused to the P protein or than each other, because disclosure of no more than that, as in the instant case, is simply a 
D) The specification does not provide adequate written description for removing the vector of claim 1 by any means as broadly encompassed by claims 17, 21, 24, 26 other than culturing a temperature-sensitive vector at an elevated heat such that the vector is destroyed and the gene is not expressed, administering or removing a small molecule (pg 24, lines 1-3) such that the degron-P fusion protein is destabilized and the Sendai viral vector is unable to replicate (para 29, pg 16-17), or administering or removing a small molecule such that the degron-exogenous protein fusion protein is destabilized. The specification does not provide written description for culturing any vector of claim 1 “at an elevated temperature” as required in claim 18 other than the temperature sensitive vector in claim 2. The specification does not provide written description for regulating the expression of an exogenous gene as required in claim 24 other than the three options listed above. Claim 26 has been included because it is the vector of claim 1 “for enhancing removal”. 
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  culturing the vector at an elevated heat such that the vector is destroyed.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  culturing the vector at an elevated heat such that the vector is destroyed and the gene is not expressed, or administering or removing a small molecule (pg 24, lines 1-3) such that the degron-P fusion protein is destabilized and the Sendai viral vector is unable to replicate (para 29, pg 16-17).
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  culturing the vector at an elevated heat such that the vector is destroyed and the gene is not expressed, administering or removing a small molecule (pg 24, lines 1-3) such that the degron-P fusion protein is destabilized and the Sendai viral vector is unable to replicate (para 29, pg 16-17), or administering or removing a small molecule such that the degron-exogenous protein fusion protein is destabilized.


Claim Rejections - 35 USC § 103
A) Claims 1, 11 remain and claims 17, 21, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (WO 2008133206) in view of Garcin (J. Virol., 2004, 78(16), 8799-8811). 
Nishimura (JBC, 2011, 286, 4750-4771) and Nishimura (Stem Cell Report, 2014, 3(5), 915-929) have been withdrawn for clarity. 
Claims 2-5 have been withdrawn because the limitations regarding temperature sensitive mutants in claims 2-5 were described by Nishimura. 
Claims 12-14 have been withdrawn because adding a different degron to the coding region of the exogenous protein in claims 12-14 is described by Nishimura. 
Inoue taught modifying the endogenous P gene in a Sendai virus such that P-protein was not expressed by the virus to prevent replication (para 13, 19). Inoue expressly taught the “development of a limited-time expression vector suitable for the purpose is desired” when using the virus to allow transient expression of the exogenous protein of interest encoded by the virus (para 8). “It is considered that the P protein brought in from the particles is gradually inactivated by intracellular metabolism, and the activity of transcribing foreign genes on the genome is lost by being diluted by cell proliferation” (paragraph 10). Thus, Inoue described de supports making a Sendai vector with limited-time expression by modifying the P protein. 
Inoue did not teach modifying the P gene by adding a degron to the C-terminus of the P protein. 
However, Garcin taught  the 1st 23 amino acids of the Sendai virus C protein (C1-23) are a “degron” which has the ability to destabilize a protein over time if it is fused to 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a Sendai virus with a deleted or inactivated P gene or “a gene corresponding to a non-structured C protein translated by utilizing a different ORF of the P gene is introduced” as described by Inoue wherein a nucleic acid sequence encoding C1-23 is added to the C-terminal coding region of the P gene. Those of ordinary skill would have recognized that fusing the degron of Garcin to the P protein of Inoue would cause destabilization of the P protein over time thereby preventing replication and exogenous protein expression over time, i.e. transient transfection – a solution to Inoue’s proposition in paragraph 8. Those of ordinary skill in the art at the time of filing would have been motivated to modify the P gene as described by Inoue using the degron described by Garcin to allow functional expression of the P protein for a limited time followed by destabilization of the P protein over time, thereby preventing replication. 
In the reverse, it would have been obvious to those of ordinary skill in the art at the time of filing to use a degron to destabilize a protein of interest over time by fusing it to the C-terminal of the protein of interest as described by Garcin to destabilize the P protein described by Inoue. Those of ordinary skill in the art at the time of filing would have been motivated to destabilize the P protein over time to prevent replication of the Sendai virus, thereby limiting expression of the exogenous protein of interest encoded by the virus over time. Inoue expressly taught the “development of a limited-time 
Overall, the ability to allow expression of a protein of interest for a limited time by fusing it to a degron was well-known as shown by Garcin, and modifying a P gene of a Sendai virus and the desire to allow transient expression of an exogenous gene encoded by the virus, i.e. for a limited amount of time, was well-known as shown by Inoue in paragraph 8. 
Those of ordinary skill would have had a reasonable expectation of successfully fusing the C1-23 degron of Garcin to the P protein of Inoue because Garcin handily did so using GFP as a model protein. 
The limitation of adding the degron to the C-terminus as required in claim 1 has been included because it was an obvious design choice. The C-terminal is an obvious choice because it is the end of the protein and would allow destabilization of the fusion protein over time by cellular mechanisms that target the degron. 
Claim 6 has NOT been included because Garcin did not teach the degron was an mTOR, DHFR, PEST, TetR, or AID degron as required in claim 6. 
Claim 11 has been included because the vector of Inoue encoded GFP. 
Claims 12-14 have NOT been included because the combined teachings of Inoue and Garcin did not teach the exogenous gene encodes a protein fused with a degron (that is different than the degron added to the P protein). 
Claims 17, 21, 24, 26 have been included because the Sendai viral vector containing a degron-P fusion protein described by the combined teachings of Inoue and Garcin is capable of being removed. 
prima facie obvious in the absence of evidence to the contrary. 
Response to arguments
Applicants discuss the nature of the invention (pg 8) and the solution over the prior art (pg 9-10). Applicants argue Inoue is limited to deleting or inactivating the P gene and that the solution is a transient expression vector. Applicants’ argument is not persuasive. While the examples of Inoue are limited to inactivating the P gene and preventing P protein expression, Inoue also suggests destabilizing the P protein over time to prevent replication of the Sendai virus, thereby limiting expression of the exogenous protein of interest encoded by the virus over time. Inoue expressly taught the “development of a limited-time expression vector suitable for the purpose is desired” when using the virus to allow transient expression of the exogenous protein of interest encoded by the virus – a direct suggestion in paragraph 8 of Inoue. The desire to make a transient Sendai viral vector for expressing an exogenous protein of interest was well-known in the art as evidenced by Inoue. Garcin most clearly provides a solution for making the Sendai virus transient as suggest by Inoue, i.e. fusing a degron to a protein of interest to destabilize it allowing transient expression of the protein. Those of ordinary skill would have recognized that fusing the degron of Garcin to the P protein of Inoue would cause destabilization of the P protein over time thereby preventing replication and exogenous protein expression over time, i.e. transient transfection.   
Applicants argue the results obtained by applicants were unpredictable (pg 11). Applicants provide “additional comments” (pg 11-13). Applicants’ argument and the additional comments are not persuasive. The conclusion is unfounded, and the 
If applicants are attempting to argue those of skill would not have been motivated to fuse a degron with any viral protein, specifically Sendai virus P protein, much clarification is required. In particular, please discuss the state of the art of using degrons for fusing to a protein and whether viral proteins were somehow excluded from what was expected when they were fused with proteins of interest (other than GFP), and what was known about applying degrons to viral proteins. 

B) Claims 2-5 remain and claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (WO 2008133206) in view of Garcin (J. Virol., 2004, 78(16), 8799-8811) as applied to claims 1, 11, 17, 21, 24, 26 and further in view of Ban (WO 2012029770). 
Nishimura (JBC, 2011, 286, 4750-4771) and Nishimura (Stem Cell Report, 2014, 3(5), 915-929) have been withdrawn for clarity. 
The combined teachings of Inoue and Garcin taught a Sendai virus with a degron-P fusion protein that encodes an exogenous protein. 
The combined teachings of Inoue and Garcin did not teach the modified P protein had a temperature-sensitive mutation as required in claim 2 or an L protein having L1361C or L1558I mutations as required in claim 5. 

Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a Sendai virus with a degron-P fusion protein as described by the combined teachings of Inoue and Garcin and making it temperature sensitive as described by Ban. Those of ordinary skill in the art at the time of filing would have been motivated to make the degron-P fusion protein temperature sensitive as described by Ban to allow functional expression of the degron-P protein for a limited time followed by destroying the virus by raising the temperature, thereby preventing replication. 
Those of ordinary skill would have had a reasonable expectation of successfully making a degron-P fusion protein temperature sensitive because Ban handily did so using wild-type P protein as a model protein. 
The limitations in claims 2-5, 18, 19 are discussed above in context of Ban. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 
Response to arguments
Applicants do not specifically address this rejection. 

New rejections 

The combined teachings of Inoue and Garcin taught a Sendai virus with a degron-P fusion protein that encodes an exogenous protein. 
The combined teachings of Inoue and Garcin did not teach the exogenous protein was fused to a degron as required in claim 12 or that the vector carries at least two exogenous genes each having a different degron as required in claim 14. 
However, Nishimura taught a Sendai virus for making induced pluripotent stem (iPS) cells in which each of the coding regions for the reprogramming factors was fused to a nucleic acid sequence encoding a destabilization domain (DD) derived from a mutant FKBP12 (pg 917, last para; pg 918, Fig. 2). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a Sendai virus with a modified P gene so as to add a degron to the C terminus of the endogenous P protein as described by the combined teachings of Inoue and Garcin wherein the vector carries at least two exogenous genes each having a different degron as described by Nishimura. Those of ordinary skill in the art at the time of filing would have been motivated to encode more than one exogenous protein each of which are fused to a degron that is different than the degron used on the P protein when they are making iPS cells to ensure the exogenous reprogramming factors do not cause tumorigenesis. 

The degron of Garcin is different than the DD of Nishimura; therefore, “the degron added to the protein encoded by said exogenous gene is different from the degron added to the P protein” as required in claim 13. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

D) Claims 1-6, 11,  17-19, 21-24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ban (WO 2012029770) in view of Wandless (US 2009215169) and Inoue (WO 2008133206). 
Ban taught a temperature-sensitive Sendai virus for making induced pluripotent stem (iPS) cells which had the following mutations in the P protein: L511F (para 33, 38; Example 1, para 80); D433A, R434A, & K437A (para 37) and the following mutations in the L protein: L1361C and L1558I (para 37). The mutations made the vector temperature-sensitive and allowed the efficient production of viral/factor-free iPS cells by culturing at higher temperatures (para 154, Example 21; Fig 21). 
Ban did not modify the P protein by adding a degron to the C-terminus as required in claim 1. 

However, Wandless taught an FKBP12-derived destabilization domain (DD) for regulating protein function by fusing its coding region to the C-terminus of an exogenous protein of interest and administering a small molecule to destabilize the protein. The DD of Wandless is a degron as required in claim 1 because it is used by applicants as a degron (pg 24, lines 3-4) and because it causes destabilization. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a Sendai virus with a modified P gene for making viral/factor-free iPS cells as described by Ban wherein the nucleic acid sequence encoding the DD of Wandless was added to the C-terminal coding region of the P gene. Those of ordinary skill would have recognized that fusing the DD of Wandless to the P protein of Ban would cause additional destabilization of the P protein over time upon administering a small molecule thereby preventing replication and exogenous protein expression over time, i.e. transient transfection. Those of ordinary skill in the art at the time of filing would have been motivated to destabilize the P protein over time to prevent replication of the Sendai virus, thereby limiting protein expression of the virus over time. This is expressly taught by Inoue in paragraph 8 who says: the “development of a limited-time expression vector suitable for the purpose is desired” when using the virus to allow transient expression of the exogenous protein of interest encoded by the virus (para 8). 
Those of ordinary skill would have had a reasonable expectation of successfully fusing the DD of Wandless to the P protein of Inoue because Wandless handily did so using YFP and luciferase as a model proteins. 

The limitations in claims 2-5, 18, 19 are discussed above in context of Ban. 
Claim 6 has been included because the DD of Wandless in an mTOR (pg 24, line 4 of the instant application). 
Claim 11 has been included because the vector of Ban encoded 4 genes for reprogramming. 
Claims 17, 21, 24, 26 have been included because the Sendai viral vector containing a degron-P fusion protein described by the combined teachings is capable of being removed, thereby regulating expression of the exogenous genes. 
Claims 22-23 have been included because the vector of Ban encoded 4 genes for reprogramming. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

E) Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ban (WO 2012029770) in view of Wandless (US 2009215169) and Inoue (WO 2008133206) as applied to claims 1-6, 11,  17-19, 21-24, 26 and further in view of Nishimura (Stem Cell Report, 2014, 3(5), 915-929). 
The combined teachings of Ban, Wandless, and Inoue taught a temperature-sensitive Sendai virus with a DD-P fusion protein for making iPS cells. 

However, Nishimura taught a Sendai virus for making induced pluripotent stem (iPS) cells in which each of the coding regions for the reprogramming factors was fused to a nucleic acid sequence encoding a destabilization domain (DD) derived from a mutant FKBP12 (pg 917, last para; pg 918, Fig. 2). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a Sendai virus with a temperature-sensitive Sendai virus with a DD fused to the C terminus of the endogenous P protein as described by the combined teachings of Ban, Wandless, and Inoue wherein the vector carries at least two exogenous genes each having a different degron as described by Nishimura. Those of ordinary skill in the art at the time of filing would have been motivated to encode more than one exogenous protein each of which are fused to a degron that is different than the degron used on the P protein when they are making iPS cells to ensure the exogenous reprogramming factors do not cause tumorigenesis. 
Those of ordinary skill would have had a reasonable expectation of successfully adding the coding cassette containing DDs described by Nishimura to the Sendai viral vector of Inoue because both Inoue and Nishimura handily manipulated Sendai viral vectors to express exogenous proteins. It would have been a simple, routine manipulation to replace the GFP cassette in the Sendai viral vector of Inoue with the reprogramming cassette of Nishimura. 

Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

F) Claims 1, 6, 11, 17, 21, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (WO 2008133206) in view of Wandless (US 2009215169). 
Inoue taught modifying the endogenous P gene in a Sendai virus such that P-protein was not expressed by the virus to prevent replication (para 13, 19). Inoue expressly taught the “development of a limited-time expression vector suitable for the purpose is desired” when using the virus to allow transient expression of the exogenous protein of interest encoded by the virus (para 8). “It is considered that the P protein brought in from the particles is gradually inactivated by intracellular metabolism, and the activity of transcribing foreign genes on the genome is lost by being diluted by cell proliferation” (paragraph 10). Thus, Inoue described de supports making a Sendai vector with limited-time expression by modifying the P protein. 
Inoue did not teach modifying the P gene by adding a degron to the C-terminus of the P protein. 
However, Wandless taught an FKBP12-derived destabilization domain (DD) for regulating protein function by fusing its coding region to the C-terminus of an exogenous protein of interest and administering a small molecule to destabilize the protein. The DD 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a Sendai virus with a deleted or inactivated P gene or “a gene corresponding to a non-structured C protein translated by utilizing a different ORF of the P gene is introduced” as described by Inoue wherein a nucleic acid sequence encoding the DD of Wandless is added to the C-terminal coding region of the P gene. Those of ordinary skill would have recognized that fusing the DD of Wandless to the P protein of Inoue would cause destabilization of the P protein upon administration of the proper small molecule thereby preventing replication and exogenous protein expression over time, i.e. transient transfection – a solution to Inoue’s proposition in paragraph 8. Those of ordinary skill in the art at the time of filing would have been motivated to modify the P gene as described by Inoue using the DD described by Wandless to allow functional expression of the P protein for a limited time followed by destabilization of the P protein upon administration of a small molecule, thereby preventing replication. 
In the reverse, it would have been obvious to those of ordinary skill in the art at the time of filing to fuse a DD to the C-terminus of a protein of interest to destabilize the protein upon administration of an appropriate small molecule as described by Wandless to destabilize the P protein described by Inoue. Those of ordinary skill in the art at the time of filing would have been motivated to destabilize the P protein of Inoue to prevent replication of the Sendai virus, thereby limiting expression of the exogenous protein of interest encoded by the virus over time which is expressly suggested by Inoue: the “development of a limited-time expression vector suitable for the purpose is desired” 
Overall, the ability to allow expression of a protein of interest for a limited time by fusing it to a DD was well-known as shown by Wandless, and modifying a P gene of a Sendai virus and the desire to allow transient expression of an exogenous gene encoded by the virus, i.e. for a limited amount of time, was well-known as shown by Inoue in paragraph 8. 
Those of ordinary skill would have had a reasonable expectation of successfully fusing the DD of Wandless to the P protein of Inoue because Wandless handily did so using YFP and luciferase as a model proteins. 
The limitation of adding the degron to the C-terminus as required in claim 1 has been included because it was an obvious design choice. The C-terminal is an obvious choice because it was performed by Wandless, because it is the end of the protein and allowed destabilization of the fusion protein over time as demonstrated by Wandless. 
Claim 6 has been included because the DD of Wandless in an mTOR (pg 24, line 4 of the instant application). 
Claim 11 has been included because the vector of Inoue encoded GFP. 
Claims 17, 21, 24, 26 have been included because the Sendai viral vector containing a degron-P fusion protein described by the combined teachings is capable of being removed, thereby regulating expression of the exogenous genes. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 


The combined teachings of Inoue and Wandless taught a Sendai virus with a DD-P fusion protein that encodes an exogenous protein. 
The combined teachings of Inoue and Wandless did not teach the DD-P fusion protein had a temperature-sensitive mutation as required in claim 2 or an L protein having L1361C or L1558I mutations as required in claim 5. 
However, Ban taught a temperature-sensitive Sendai virus for making induced pluripotent stem (iPS) cells which had the following mutations in the P protein: L511F (para 33, 38; Example 1, para 80); D433A, R434A, & K437A (para 37) and the following mutations in the L protein: L1361C and L1558I (para 37). The mutations made the vector temperature-sensitive and allowed the efficient production of viral/factor-free iPS cells by culturing at higher temperatures (para 154, Example 21; Fig 21). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a Sendai virus with a DD-P fusion protein as described by the combined teachings of Inoue and Wandless and making it temperature sensitive as described by Ban. Those of ordinary skill in the art at the time of filing would have been motivated to modify the P and L genes to make them temperature as described by Ban to allow functional expression of the P protein for a limited time followed by destruction of the virus upon an increase in temperature. 

The limitations in claims 2-5, 18, 19 are discussed above in context of Ban. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

H) Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (WO 2008133206) in view of Wandless (US 2009215169) as applied to claims 1, 6, 11, 17, 21, 24, 26 and further in view of Nishimura (Stem Cell Report, 2014, 3(5), 915-929).
The combined teachings of Inoue and Wandless taught a Sendai virus with a DD-P fusion protein that encodes an exogenous protein. 
The combined teachings of Inoue and Wandless did not teach the exogenous protein was fused to a degron as required in claim 12 or that the vector carries at least two exogenous genes each having a different degron as required in claim 14. 
However, Nishimura taught a Sendai virus for making induced pluripotent stem (iPS) cells in which each of the coding regions for the reprogramming factors was fused to a nucleic acid sequence encoding a destabilization domain (DD) derived from a mutant FKBP12 (pg 917, last para; pg 918, Fig. 2). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a Sendai virus with a DD-P fusion protein as described by the combined teachings of Inoue and Wandless wherein the vector carries at least two exogenous 
Those of ordinary skill would have had a reasonable expectation of successfully adding the coding cassette containing DDs described by Nishimura to the Sendai viral vector of Inoue + Wandless because both Inoue and Nishimura handily manipulated Sendai viral vectors to express exogenous proteins. It would have been a simple, routine manipulation to replace the GFP cassette in the Sendai viral vector of Inoue with the reprogramming cassette of Nishimura. 
The DD of Wandless is different than the DD of Nishimura; therefore, “the degron added to the protein encoded by said exogenous gene is different from the degron added to the P protein” as required in claim 13. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

I) Claims 1, 6, 11-14, 17, 21, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (Stem Cell Report, 2014, 3(5), 915-929) in view of Wandless (US 2009215169) and Inoue (WO 2008133206). 
Nishimura taught a Sendai virus for making induced pluripotent stem (iPS) cells in which each of the coding regions for the reprogramming factors was fused to a nucleic acid sequence encoding a destabilization domain derived from a mutant 
Nishimura did not teach modifying the P gene by adding a degron to the C-terminus of the P protein. 
However, Wandless taught an FKBP12-derived destabilization domain (DD) for regulating protein function by fusing its coding region to the C-terminus of an exogenous protein of interest and administering a small molecule to destabilize the protein. The DD of Wandless is a degron as required in claim 1 because it is used by applicants as a degron (pg 24, lines 3-4) and because it causes destabilization. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a temperature sensitive Sendai virus gene as described by Nishimura wherein a nucleic acid sequence encoding the DD of Wandless is added to the C-terminal coding region of the P gene. Those of ordinary skill would have recognized that fusing the DD of Wandless to the P protein of Nishimura would cause destabilization of the P protein upon administration of the proper small molecule thereby preventing replication and exogenous protein expression over time, i.e. transient transfection – a solution to Inoue’s proposition in paragraph 8. Those of ordinary skill in the art at the time of filing would have been motivated to modify the P gene as described by Inoue using the DD described by Wandless to allow functional expression of the P protein for a limited time followed by destabilization of the P protein upon administration of a small molecule, thereby preventing replication. 
In the reverse, it would have been obvious to those of ordinary skill in the art at the time of filing to fuse a DD to the C-terminus of a protein of interest to destabilize the 
Overall, the ability to allow expression of a protein of interest for a limited time by fusing it to a DD was well-known as shown by Wandless, and modifying a P gene of a Sendai virus and the desire to allow transient expression of an exogenous gene encoded by the virus, i.e. for a limited amount of time, was well-known as shown by Inoue in paragraph 8 and the temperature sensitive Sendai virus of Nishimura. 
Those of ordinary skill would have had a reasonable expectation of successfully fusing the DD of Wandless to the P protein of Nishimura because Wandless handily did so using YFP and luciferase as a model proteins. 
The limitation of adding the degron to the C-terminus as required in claim 1 has been included because it was an obvious design choice. The C-terminal is an obvious choice because it was performed by Wandless, because it is the end of the protein and allowed destabilization of the fusion protein over time as demonstrated by Wandless. 
Claim 6 has been included because the DD of Wandless in an mTOR (pg 24, line 4 of the instant application). 

Claims 17, 21, 24, 26 have been included because the Sendai viral vector containing a degron-P fusion protein described by the combined teachings is capable of being removed, thereby regulating expression of the exogenous genes. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

J) Claims 2-5, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (Stem Cell Report, 2014, 3(5), 915-929) in view of Wandless (US 2009215169) and Inoue (WO 2008133206) as applied to claims 1, 11-14, 17, 21, 24, 26 and further in view of Ban (WO 2012029770). 
The combined teachings of Nishimura, Wandless, and Inoue taught a Sendai virus with a DD-P fusion protein encoding exogenous proteins for making iPS cells. 
The combined teachings of Nishimura, Wandless, and Inoue did not teach the vector was temperature sensitive as required in claims 2, 18, 19. 
However Ban taught a temperature-sensitive Sendai virus for making induced pluripotent stem (iPS) cells which had the following mutations in the P protein: L511F (para 33, 38; Example 1, para 80); D433A, R434A, & K437A (para 37) and the following mutations in the L protein: L1361C and L1558I (para 37). The mutations made the vector temperature-sensitive and allowed the efficient production of viral/factor-free iPS cells by culturing at higher temperatures (para 154, Example 21; Fig 21). 

Those of ordinary skill would have had a reasonable expectation of successfully making a degron-P fusion protein temperature sensitive because Ban handily did so using wild-type P protein as a model protein. 
The limitations in claims 2-5, 18, 19 are discussed above in context of Ban. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.
Conclusion
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

/MICHAEL C WILSON/Primary Examiner, Art Unit 1632